DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  Group I, claims 1-15 and 26-35 in the reply filed on 22 July 2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5 ,15 , 26, 31 and 33 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8 and 11 of copending Application No. 16637631 . Although the claims at issue are not identical, they are not patentably distinct from each other because   the copending  claims are directed to the same method and further defining the correlation and including a testing step, which fully anticipates the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites "wherein the mechanical property comprises at least one property selected from a list consisting of: slurry density, average specific gravity, temperature, pressure, curing age, mass concentration of a component, concentration of an additive, water requirement, dispersing ability, thickening time, cost, reactivity, heat generation, and any combination or derivative thereof”.  It is not understood to one of ordinary skill in the art  that  temperature, mass concentration of a component, concentration of an additive  and cost are referred  as  mechanical properties.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 26-35 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated  by US2013/0048286A1 (Morgan).
Regarding claims 1, 2, 4, 8, 10, 11, 13, 26-28, 31-33 and 35, Morgan teaches a method comprises measuring one or more parameters of cementitious materials such as Portland cement, calcium aluminate, cement kiln which contains  SiO2, Al2O3, Fe2O3, CaO, MgO, SO3, Na2O, and K2O  ([0011], [0022]-[0027]), determining the reactivity of the cementitious material ([0020],  and  generating a chart showing the measured reactivity index  for  various cementitious material ([0015], [0058] and Figure 1),  predicting performance such as the compressive strength  of the cementitious materials (Figure 2, [0059] and Table 1).
Morgan teaches that the parameters to be measured include  specific surface area, thickening time, fluid loss, compressive strength, Young’s Modulus and particle size, etc.  ([0020], [0027] and [0058]). 
Morgan further  teaches blending two or more different cementitious components, using the  reactive index to optimize  the parameters of blended components and predicting the performance of the blended cementitious components including compressive strength, Young’s Modulus, thickening time, etc. based on a correlation equation ([0038] and [0058]- [0059]), 
Regarding claim 3, Morgan teaches preparing a treatment fluid comprises the cement material, introducing the fluid into a wellbore  and allowing the cement to set ([00056]). 
Regarding claim 5, Morgan teaches  the parameters can be measured by a compression strength testing machine ([0028]),  API testing  ([0030]-[0033]), and particle size analyzer ([0058]). 
Regarding claim 6, Morgan teaches  adjusting the relative proportions of each cementitious component  and optimize the performance of the cement ([0035] and [0038], Tables 1 and 3 and claim 9), wherein the component comprises SiO2, Al2O3, Fe2O3, CaO, MgO, SO3, Na2O, and K2O ([0026]).
Regarding claim 7, Morgan teaches the parameter includes mean particle size, particle size distribution, and surface area thus morphology  ([0020], [0039] and [0040]).
Regarding claim 9,  Morgan teaches measuring free water  for reactivity index determination ([0027] and [0033]), which is correlated to specific surface area ([0020]). 
Regarding claim 12, Morgan teaches preparing a cement composition  and testing the compressive strength  ([0059]-[0060]). 
Regarding claims 14 and 15, Morgan teaches mixing the component  of the settable composition with a mixing device  and pumping the fluid into a wellbore ([0047] and [0051]).
Regarding claims 29 and 34, Morgan teaches blending two or more different cementitious components to form a blended component with  suitable reactivity speed  and/or compressive strength([0035]).
 Regarding claim 30, Morgan is silent on the presence of either accelerator or a retarder for the reactivity optimization ([00035]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1766